Holmes, J.,
dissenting. I dissent from the majority opinion in that today’s decision significantly misinterprets R.C. 4735.12 and will jeopardize the very existence of the Real Estate Recovery Special Account.
A brief historical review of the former version of R.C. 4735.12, and case law decided thereunder, is required in order to establish that the General Assembly did not intend for punitive damages to be available under R.C. 4735.12 as amended. The previous statute required a real estate broker to maintain a bond to indemnify any person damaged by the broker’s failure to observe the law. This provision was construed by several courts of this state to limit the extent of a surety’s liability to compensatory damages only. See Phillip Metro. Colored Methodist Episcopal Church v. Wahn-Evans & Co. (1950), 153 Ohio St. 335 [41 O.O. 334]; Divito v. Buckeye Union Cas. Co. (1963), 174 Ohio St. 301 [22 O.O.2d 369]; Vicario v. Jenkins (1958), 108 Ohio App. 49 [9 O.O.2d 111]; Hesson v. Fidelity & Cas. Co. (App. 1937), 25 Ohio Law Abs. 208; Guie v. Enyeart (App. 1942), 37 Ohio Law Abs. 470. See, also, Annotation (1951), 17 A.L.R. 2d 1012.
In light of this interpretation, it is my view that if the General Assembly intended for punitive damages to be available under the amended version of R.C. 4735.12 it certainly would have included such language in the amendment. Since the amendment is void of any punitive language, I believe that the General Assembly approved of the previous judicial interpretation which *169surrounded the statute. See Seeley v. Expert, Inc. (1971), 26 Ohio St. 2d 61 [55 O.O.2d 120]; State v. Glass (1971), 27 Ohio App. 2d 214 [27 O.O.2d 245].
The crux of my disagreement with today’s decision is its long range effects on the Real Estate Recovery Special Account. Punitive damages are imposed to punish the offending party and to deter others from acting in such a manner. However, the purpose of the Special Account is to compensate those who suffer losses by the broker’s wrongful actions.
I am concerned that numerous awards of punitive damages will deplete the Special Account to such an extent that others with valid compensatory awards will be precluded from participating in the Account. Thus, any award of punitive damages will not punish the broker but will deter other claimants with legitimate out of pocket losses. This result was certainly not intended by the General Assembly.
In addition, the majority states that since R.C. 4735.12 requires a broker to reimburse the Special Account, punitive damages will serve as a penalty for his misconduct. However, the majority fails to recognize the realities of the situation. In most circumstances, if a broker is guilty of misconduct and a judgment is rendered against him, the broker is also subject to disciplinary actions pursuant to R.C. Chapter 4735. As in the case subjudice, the broker’s license will usually be revoked. Thus, there is no longer any remaining motive for the unlicensed broker to repay the amount of damages to replenish the Special Account.
Finally, the court’s determination as to the maximum recovery limit is particularly troublesome. R.C. 4735.12(D) was amended effective August 25, 1981 to raise the maximum amount of recovery to forty thousand dollars. The amount had previously been twenty thousand dollars. It is clear from the record in this case that all facts precipitating judgment occurred before the effective date of the amendment. In fact, appellant filed her claim against the Account before the effective date. Therefore, the majority’s holding is in clear violation of R.C. 1.58.5
Accordingly, I would affirm the decision of the court of appeals.

 R.C. 1.58 provides in pertinent part as follows:
“(A) The reenactment, amendment, or repeal of a statute does not * * *:
“(4) Affect any investigation, proceeding, or remedy in respect of any such privilege, obligation, liability, penalty, forfeiture, or punishment; and the investigation, proceeding, or remedy may be instituted, continued, or enforced, and the penalty, forfeiture, or punishment imposed, as if the statute has not been repealed or amended. * * *”